DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 16 May 2022. 
Claims 1-13 have been amended.
Claims 19-20 remains withdrawn from consideration.
Claims 21-23 have been added.
Claims 1-18 and 21-23 are presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/16/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Withdrawn
The rejection of claims 1-6, 9-15 and 18 under 35 U.S.C. 103(a) as being unpatentable over OLMSTEAD (US 2006/0147522 A1) in view of PALMIERI (“Fixed combination of hyaluronic acid and chondroitin-sulphate oral formulation in a randomized double blind, placebo controlled study for the treatment of symptoms in patients with non-erosive gastroesophageal reflux”, European Review for Medical and Pharmacological Sciences, 17, pages 3272-3278, 2013; cited in IDS filed 10/26/2018), PALMIERI (“Preliminary clinical experience with a new natural compound in the treatment of oesophagitis and gastritis: symptomatic effect”, Trends Med 2009; 9(4):219-225; hereafter Palmieri2) and WEHLING (US 5178878 A), is withdrawn in view of the claim amendments and after further consideration.
The rejection of claims 7, 8, 16 and 17 under 35 U.S.C. 103(a) as being unpatentable over Olmstead in view of Palmieri, Palmieri2 and Wehling as applied to claims 1-6, 9-15 and 18, and further in view of KHARE (US 2004/0146993 A1), is withdrawn in view of the claim amendments and after further consideration.

New Grounds of Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 9-15, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over OLMSTEAD (US 2006/0147522 A1, cited in PTO-892 mailed 28 October 2020) in view of PALMIERI (“Fixed combination of hyaluronic acid and chondroitin-sulphate oral formulation in a randomized double blind, placebo controlled study for the treatment of symptoms in patients with non-erosive gastroesophageal reflux”, European Review for Medical and Pharmacological Sciences, 17, pages 3272-3278, 2013; cited in IDS filed 10/26/2018), PIZZONI (US 2011/0071106 A1, cited in IDS filed 10/26/2018) and CHAUDHARI (US 2006/0165759 A1).
Olmstead is primarily directed towards a composition comprising at least one acid-labile proton pump inhibiting agent and at least one antacid, wherein the composition is used for treating gastrointestinal disorder or disease (abstract).
Regarding claims 1, 10-13 and 21, Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the antacid includes aluminum hydroxide and sodium bicarbonate (paragraph [0039]).  Olmstead discloses that the proton pump inhibitor includes omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole (paragraph [0037]).  Olmstead discloses that the composition is in the form of a tablet including a lozenge (e.g. solid form of a suckable, melt-in-mouth, or dissolve-in-mouth composition) (paragraph [0041]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Olmstead discloses that the composition further comprises one or more excipients (paragraph [0043]).
Regarding claim 18, Olmstead discloses that antacid is thought to prevent substantial degradation of acid labile pharmaceutical agent (paragraph [0005]).  Olmstead discloses antacid sufficient to increase gastric pH to a pH that prevents acid degradation of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the antacid includes aluminum hydroxide and sodium bicarbonate (paragraph [0039]).  Olmstead discloses that the amount of antacid including about 400 to about 1300 mg (paragraph [0040]).  The amount of the antacids is an art-recognized result-effective variable, e.g., prevents acid degradation of proton pump inhibitor in gastric fluid, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of antacid including aluminum hydroxide and sodium bicarbonate to add to the composition in order to obtain a composition with a desired prevention of degradation of proton pump inhibitor in gastric fluid.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Olmstead does not specifically teach a composition comprising hyaluronic acid, or a salt thereof, and a chondroitin, or a salt thereof.  Olmstead does not specifically teach that the hyaluronic acid, or said salt thereof, is present in an amount from 0.1% to 5% by weight and said chondroitin, or said salt thereof, is present in an amount from 20% to 80% by weight such that said tablet is dissolved in mouths of said subjects over a time period from 5 minutes to 20 minutes.  The deficiency is made up for by the teachings of Palmieri, Pizzoni and Chaudhari.
Palmieri is primarily directed towards a combination of hyaluronic acid and chondroitin-sulphate for gastroesophageal reflux control (abstract).
Regarding claims 1, 3, 9 and 21, Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).
Pizzoni is primarily directed towards use of a glycosaminoglycan association of hyaluronic acid and chondroitin sulfate for the preparation of oral compositions for the prevention or for the treatment of upper gastro-intestinal tract disorders (abstract).
Regarding claim 1, Pizzoni teaches an amount of hyaluronic acid of from 80 mg to 200 mg and an amount of chondroitin sulfate of from 150 mg to 500 mg (paragraph [0020]).
Regarding claims 3 and 14, Pizzoni teaches a composition comprising chondroitin sulfate or of a pharmaceutically acceptable salt thereof and hyaluronic acid or of a pharmaceutically acceptable salt thereof for combating upper-gastro-intestinal disorders (paragraph [0017]).  Pizzoni teaches that the average molecular weight of the hyaluronic acid is from 105 to 106 Da (e.g. 100 KDa to 1000 KDa) (paragraph [0061]).
Regarding claims 5, 9, 15 and 22-23, Pizzoni teaches that the hyaluronic acid and chondroitin sulfate are preferably used as alkaline salt including sodium (paragraph [0019]).
Chaudhari is primarily directed towards organoleptically acceptable antacid lozenge including at least one antacid present in the form of micronized particles having a particle size of less than about 10 microns (abstract).
Regarding claims 1 and 21, Chaudhari teaches that lozenges provide controlled delivery of antacids to the esophagus and stomach, which allows delivery of antacid to neutralize stomach acid over a sustained time period, an effective mode for reduction of stomach acid since the gradual release of the antacid counteracts the effect of stomach emptying and the continuous secretion of acid (paragraph [0003]).  Chaudhari teaches that antacid salts do not dissolve easily in the mouth (paragraph [0004]).  Chaudhari teaches that additionally, the lining of the esophagus is continuously bathed, thus providing relief for tissues inflamed by gastric reflux (paragraph [0003]).  Chaudhari teaches lozenge comprising antacid as particles having a size of less than about 10 microns (paragraph [0006]).  Chaudhari teaches lozenge that remain in the oral cavity as it dissolves slowly over a period of from about 5 to 20 minutes (e.g. dissolves completely in the mouth of the subject/dissolves completely in the mouth of the subject in a time period from 5 minutes to 20 minutes) (paragraph [0008]).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; wherein the hyaluronic acid has an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa); and wherein the hyaluronic acid is present in an amount of from 5 mg to 100 mg, the chondroitin sulphate is present in an amount of from 200 mg to 700 mg, and the total weight of lozenge is from about 2.5 to 6 grams. The person of ordinary skill in the art would have been motivated to make those modifications (1) to obtain a composition with increased effectiveness for treating gastroesophageal reflux by including hyaluronic acid and chondroitin sulphate, which is taught by Palmieri that the addition of hyaluronic acid and chondroitin sulphate to a PPI has an efficacy for treatment of gastroesophageal reflux that has a lower response rate to PPIs without the hyaluronic acid and chondroitin sulphate; (2) because Pizzoni2 teaches amount ranges of hyaluronic acid of from 5 mg to 100 mg and the chondroitin sulphate of from 200 mg to 700 mg that are effective for treating including gastric reflux, which one of ordinary skill in the art would use to optimize the amount of hyaluronic acid and chondroitin sulphate in a composition for treating GERD; and (3) because Olmstead discloses that the composition is in the form of including a lozenge and Chaudhari teaches lozenge composition that remain in the oral cavity as it dissolves slowly over a period of from about 5 to 20 minutes provides sustained release of antacid over time which is an effective mode for reduction of stomach acid since the gradual release of the antacid counteracts the effect of stomach emptying and the continuous secretion of acid, which motivates one of ordinary skill in the art to modify the composition of Olmstead to be in the form of a lozenge that dissolves slowly over a period of from about 5 to 20 minutes to obtain a composition that provides antacid release and other active release including PPI, hyaluronic acid and chondroitin sulphate that counteracts the effect of stomach emptying and the continuous secretion of acid.  The person of ordinary skill in the art would reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Pizzoni teaches a composition comprising chondroitin sulfate or of a pharmaceutically acceptable salt thereof and hyaluronic acid or of a pharmaceutically acceptable salt thereof for combating upper-gastro-intestinal disorders (paragraph [0017]).  Pizzoni teaches that the average molecular weight of the hyaluronic acid is from 105 to 106 Da (e.g. 100 KDa to 1000 KDa) (paragraph [0061]).  Pizzoni teaches an amount of hyaluronic acid of from 80 mg to 200 mg and an amount of chondroitin sulfate of from 150 mg to 500 mg (paragraph [0020]).  Chaudhari teaches that lozenges provide controlled delivery of antacids to the esophagus and stomach, which allows delivery of antacid to neutralize stomach acid over a sustained time period, an effective mode for reduction of stomach acid since the gradual release of the antacid counteracts the effect of stomach emptying and the continuous secretion of acid (paragraph [0003]).  Chaudhari teaches that additionally, the lining of the esophagus is continuously bathed, thus providing relief for tissues inflamed by gastric reflux (paragraph [0003]).  Chaudhari teaches lozenge that remain in the oral cavity as it dissolves slowly over a period of from about 5 to 20 minutes (e.g. dissolves completely in the mouth of the subject/dissolves completely in the mouth of the subject in a time period from 5 minutes to 20 minutes) (paragraph [0008]).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).
Regarding the amount of the hyaluronic acid (e.g. claim 1), Pizzoni teaches that the fixed combination contains from 5 mg to 100 mg of hyaluronic acid or of a salt thereof (page 5, lines 25-30).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).  The amount of the chondroitin sulfate is an art-recognized result-effective variable, e.g., provides healing of a damaged gastric wall, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of hyaluronic acid to add to the composition in order to obtain a composition with a desired healing of a damaged gastric wall.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the chondroitin sulfate (e.g. claim 1), Pizzoni teaches that the fixed combination contains from 200 mg to 700 mg of chondroitin sulfate or a salt thereof (page 5, lines 25-30).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).  The amount of the hyaluronic acid and chondroitin are art-recognized result-effective variables, e.g., selectively fixes itself to the gastric mucosa and forms a protective layer which is not attached by the gastric enzymes, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of chondroitin sulfate to add to the composition in order to obtain a composition with a desired protective layer on the gastric mucosa that is not attached by gastric enzymes.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri, Pizzoni and Chaudhari as applied to claims 1, 3, 5, 9-15, 18 and 21-23 above, and further in view of NOH (US 2010/0272761 A1).
Regarding claim 2, Pizzoni teaches that the average molecular weight of the hyaluronic acid is from 105 to 106 Da (e.g. 100 KDa to 1000 KDa) (paragraph [0061]).
Olmstead, Palmieri, Pizzoni and Chaudhari not specifically teach that the chondroitin has an average molecular weight comprised greater than about 1 KDa to less than about 1,000 KDa (e.g. claim 2), from about 200 KDa to about 800 KDa (e.g. claim 8) or from about 400 KDa to about 600 KDa (e.g. claim 17).  The deficiency is made up for by the teachings of Noh.
Noh is primarily directed towards polymer compounds binding with lipoamide produced by the reaction of the primary amine group of lipoamide with the carboxy group of polysaccharide compounds including chondroitin sulfates (abstract).
Regarding claim 2, Noh teaches chondroitin sulfate having a molecular weight of 1 to 1,000 kDa, which has excellent biocompatibility, low antigen property, and decomposes/absorbs in a living body which makes it desirable as medical material (paragraph [0040]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; wherein the hyaluronic acid has an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa); and wherein the hyaluronic acid is present in an amount of from 5 mg to 100 mg, the chondroitin sulphate is present in an amount of from 200 mg to 700 mg, and the total weight of lozenge is from about 2.5 to 6 grams; and wherein the chondroitin sulphate is chondroitin sulphate having a molecular weight of 1 to 1,000 KDa.  The person of ordinary skill in the art would have been motivated to make those modifications because chondroitin sulphate including chondroitin sulphate having a molecular weight of 1 to 1,000 KDa that is water-soluble and for use in medical material is known and it would have been prima facie obvious for one of ordinary skill in the art try other known chondroitin sulphate including chondroitin sulphate having a molecular weight of 1 to 1,000 KDa and expected it to be suitable for use as the chondroitin sulpate, especially without any evidence of unexpected results from using chondroitin sulphate having a molecular weight of 1 to 1,000 KDa.  The person of ordinary skill in the art would have reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Noh teaches chondroitin sulfate having a molecular weight of 1 to 1,000 KDa, which has excellent biocompatibility, low antigen property, and decomposes/absorbs in a living body which makes it desirable as medical material (paragraph [0040]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri, Pizzoni and Chaudhari as applied to claims 1, 3, 5, 9-15, 18 and 21-23 above, and further in view of SENIN (US 2010/0028395 A1).
Olmstead, Palmieri, Pizzoni and Chaudhari not specifically teach that the hyaluronic acid is hyaluronic acid CAS No. 9004-61-9.  The deficiency is made up for by the teachings of Senin.
Senin is primarily directed towards containing N-acetylglucosamine and an alkaline metal sulphate in equivalent mass ratios between 1:0.5 and 1:3, optionally in association with hyaluronic acid or a salt thereof (abstract).
Regarding claims 4 and 6, Senin teaches that fundamental components of the extracellular matrix of connective tissue including hyaluronic acid (paragraph [0024]).  Senin teaches use of hyaluronic acid including hyaluronic acid CAS No. 9004-61-9 (paragraph [0037]).  Senin teaches use of sodium salt of hyaluronic acid including 9067-32-7 (paragraph [0038]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; wherein the hyaluronic acid has an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa); and wherein the hyaluronic acid is present in an amount of from 5 mg to 100 mg, the chondroitin sulphate is present in an amount of from 200 mg to 700 mg, and the total weight of lozenge is from about 2.5 to 6 grams; and wherein the hyaluronic acid is hyaluronic acid CAS No. 9004-61-9 or sodium hyaluronate 9067-32-7. The person of ordinary skill in the art would have been motivated to make those modifications because it would have been prima facie obvious to try other known hyaluronic acid including hyaluronic acid CAS No. 9004-61-9 and sodium hyaluronate 9067-32-7, especially without any evidence of unexpected results from using hyaluronic acid CAS No. 9004-61-9 or sodium hyaluronate 9067-32-7.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  The person of ordinary skill in the art would reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Senin teaches use of hyaluronic acid including hyaluronic acid CAS No. 9004-61-9 (paragraph [0037]).  Senin teaches use of sodium salt of hyaluronic acid including 9067-32-7 (paragraph [0038]).

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri, Pizzoni and Chaudhari as applied to claims 1, 3, 5, 9-15, 18 and 21-23 above, and further in view of KHARE (US 2004/0146993 A1).
Olmstead, Palmieri, Pizzoni and Chaudhari do not specifically teach that the chondroitin sulphate is derived from chondroitin of animal origin and that the animal origin is chickens, bovines, swine, fish and shells of crustaceans including crabs, lobsters or prawn shells.  The deficiencies are made up for by the teachings of Khare.
Khare is primarily directed towards a method of isolating chondroitin sulfate product from feedstock comprising connective tissue (abstract).
Regarding claim 7, Khare teaches chondroitin sulfate isolated from including bovine, swine, bird and fish (paragraph [0012]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; wherein the hyaluronic acid has an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa); and wherein the hyaluronic acid is present in an amount of from 5 mg to 100 mg, the chondroitin sulphate is present in an amount of from 200 mg to 700 mg, and the total weight of lozenge is from about 2.5 to 6 grams; and wherein the chondroitin sulphate is obtained from including bovine, swine, bird and fish.  The person of ordinary skill in the art would have been motivated to make those modifications because chondroitin sulphate including chondroitin sulphate obtained from including bovine, swine, bird and fish are known and it would have been prima facie obvious for one of ordinary skill in the art try other known chondroitin sulphate including chondroitin sulphate obtained from including bovine, swine, bird and fish as the chondroitin sulphate and expected it to be suitable for use as the chondroitin sulpate, especially without any evidence of unexpected results from using chondroitin sulphate obtained from including bovine, swine, bird and fish.  The person of ordinary skill in the art would have reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Khare teaches chondroitin sulfate isolated from including bovine, swine, bird and fish (paragraph [0012]).
Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri, Pizzoni and Chaudhari as applied to claims 1, 3, 5, 9-15, 18 and 21-23 above, and further in view of Khare as applied to claims 7 and 16, and further in view of NOH (US 2010/0272761 A1).
Olmstead, Palmieri, Pizzoni and Chaudhari not specifically teach that the chondroitin has an average molecular weight comprised greater than about 1 KDa to less than about 1,000 KDa (e.g. claim 2), from about 200 KDa to about 800 KDa (e.g. claim 8) or from about 400 KDa to about 600 KDa (e.g. claim 17).  The deficiency is made up for by the teachings of Noh.
Noh is primarily directed towards polymer compounds binding with lipoamide produced by the reaction of the primary amine group of lipoamide with the carboxy group of polysaccharide compounds including chondroitin sulfates (abstract).
Regarding claims 8 and 17, Noh teaches chondroitin sulfate having a molecular weight of 1 to 1,000 KDa, which has excellent biocompatibility, low antigen property, and decomposes/absorbs in a living body which makes it desirable as medical material (paragraph [0040]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; wherein the hyaluronic acid has an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa); and wherein the hyaluronic acid is present in an amount of from 5 mg to 100 mg, the chondroitin sulphate is present in an amount of from 200 mg to 700 mg, and the total weight of lozenge is from about 2.5 to 6 grams; wherein the chondroitin sulphate is obtained from including bovine, swine, bird and fish; and wherein the chondroitin sulphate is chondroitin sulphate having a molecular weight of 1 to 1,000 KDa.  The person of ordinary skill in the art would have been motivated to make those modifications because chondroitin sulphate including chondroitin sulphate having a molecular weight of 1 to 1,000 KDa that is water-soluble and for use in medical material is known and it would have been prima facie obvious for one of ordinary skill in the art try other known chondroitin sulphate including chondroitin sulphate having a molecular weight of 1 to 1,000 KDa and expected it to be suitable for use as the chondroitin sulpate, especially without any evidence of unexpected results from using chondroitin sulphate having a molecular weight of 1 to 1,000 KDa.  The person of ordinary skill in the art would have reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Noh teaches chondroitin sulfate having a molecular weight of 1 to 1,000 KDa, which has excellent biocompatibility, low antigen property, and decomposes/absorbs in a living body which makes it desirable as medical material (paragraph [0040]).

Rejections Maintained and Made Again
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 1-18 and 21-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/020,609 (reference application, PGPUB US 2019/0125665 A1, hereafter ‘609) is maintained and made again. 
Regarding claims 1-18 and 21-23, although the claims at issue are not identical, they are not patentably distinct from each other because the composition recited in the claims 1, 3-11, 13, 17-19 and 21-23 of ‘609 is a composition for oral use in the solid form of a chewable and/or suckable and/or melt-in-mouth tablet, comprising a mixture which comprises a hyaluronic acid, or a salt thereof, and a chondroitin, or a salt thereof and, optionally,  a basic substance with antacid properties selected from the group comprising or, alternatively, consisting of a salt in the form of an oxide, a hydroxide, a carbonate, a bicarbonate, a silicate, a trisilicate, a sulphate or a citrate of a cation of an alkali metal or a cation of an alkaline earth metal or a cation of a metal (III) and, optionally, a proton pump inhibitor compound selected from comprising omeprazole, lansoprazole, esomeprazole, pantoprazole, rabeprazole sodium, ilaprazole and tenatoprazole, wherein the tablet dissolves in the mouth of the subjects in a time period from 5 minutes to 20 minutes.  Claim 13 of ‘609, recites an amount of hyaluronic acid, or salt thereof, from 0.1% by weight to 5% by weight and an amount of chondroitin, or salt thereof, of from 20% by weight to 80% by weight.  Therefore, the composition of the claims of ‘609 is substantially the same as the instantly claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant argues that the instantly claimed composition has unexpected results.  Applicant argues that omeprazole in combination with hyaluronic acid, chondroitin sulphate and antacid was more effective in treating GERD symptoms compared to omeprazole alone.
Applicant's arguments filed on 16 May 2022 have been fully considered but they are not persuasive.  In response, Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]). Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Chaudhari teaches that lozenges provide controlled delivery of antacids to the esophagus and stomach, which allows delivery of antacid to neutralize stomach acid over a sustained time period, an effective mode for reduction of stomach acid since the gradual release of the antacid counteracts the effect of stomach emptying and the continuous secretion of acid (paragraph [0003]).  Chaudhari teaches that antacid salts do not dissolve easily in the mouth (paragraph [0004]).  Chaudhari teaches that additionally, the lining of the esophagus is continuously bathed, thus providing relief for tissues inflamed by gastric reflux (paragraph [0003]).  Chaudhari teaches lozenge that remain in the oral cavity as it dissolves slowly over a period of from about 5 to 20 minutes (e.g. dissolves completely in the mouth of the subject/dissolves completely in the mouth of the subject in a time period from 5 minutes to 20 minutes) (paragraph [0008]).  Therefore, from the disclosure of Olmstead and the teachings of Palmieri and Chaudhari, one of ordinary skill in the art would have produced a lozenge composition comprising a proton pump inhibitor, an antacid, hyaluronic acid and chondroitin sulfate that overcomes the failure of PPI therapy alone including failing to completely resolve symptoms of GERD (e.g. more effective in treating GERD symptoms compared to PPI alone).  
Further, applicant is reminded that objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  In the instant case, applicant has not provided clear evidence of unexpected results.
Thus, for the reasons of record and for the reasons presented above claims 1-18 and 21-23 are rejected under 35 U.S.C. 103(a) and provisionally rejected on the ground of nonstatutory double patenting as being unpatentable.

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634